                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:17CR119

       vs.
                                                                        ORDER
ERIN PHILLIPS,

                       Defendant.


       The defendant appeared before the court on March 25, 2019 regarding Petition for
Warrant or Summons for Offender Under Supervision [64]. Jeffrey L. Thomas represented the
defendant. Kelli L. Ceraolo represented the government. The defendant was advised of the
alleged violation(s) of supervised release, right to retain or appointment of counsel, and any right
to a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).


       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the defendant
should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before District Judge Robert F.
Rossiter, Jr. in Courtroom No. 4, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, on May 8, 2019, at 9:00 a.m.


       The government moved for detention based upon risk of flight and danger.                 The
defendant freely, knowingly, intelligently, and voluntarily waived the right to a detention
hearing. The court finds that the defendant failed to meet his/her burden to establish by clear and
convincing evidence that he/she will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for
detention is granted as to risk of flight and danger and the defendant shall be detained until
further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable
opportunity for private consultation with defense counsel. Upon order of a United States court or
upon request of an attorney for the government, the person in charge of the corrections facility
shall deliver the defendant to the United States Marshal for an appearance in connection with a
court proceeding.


       IT IS SO ORDERED.


       Dated this 25th day of March, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                               2
